Citation Nr: 1130728	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage to the back and legs.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran had active service from June 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case has been remanded numerous times for additional development-most recently in January 2011 to fulfill the Veteran's hearing request.  In May 2011, the Veteran appeared and testified at a Board hearing at the local RO in Houston, Texas.  A transcript of the hearing is of record.  

During the Veteran's hearing, he and his representative requested benefits for total disability based upon individual unemployability (TDIU).  The Board notes that the adjudication process has already begun regarding this issue as evidenced by the most recent duty to assist notice dated in June 2010.  

The issue of whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  

For reasons explained below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon preliminary review or the evidence of record, and in light of the Veterans Claims Assistance Act of 2000 (VCAA), the Board finds that further evidentiary development is necessary regarding the Veteran's claim of entitlement to 38 U.S.C.A. § 1151 benefits.  

As noted above, the Veteran appeared and testified at a Travel Board hearing in May 2011.  During that hearing, the Veteran testified to having received private treatment approximately six months prior from Dr. T. S.  The Veteran testified that this private physician may have indicated that she believed he had an additional disability due to VA medical care.  He was unaware as to whether she had written it down, and these treatment records are not currently associated with the Veteran's claims file.

Indeed, the undersigned held the record open for the possibility that the Veteran would submit these outstanding records, but he did not.  The Board finds, however, that another opportunity to retrieve these outstanding records should be provided to the Veteran.  

Lastly, at the Board hearing, the Veteran also indicated the he receiving continuing treatment at the VA for his back disability.  The Board observes that the most recent VA treatment records associated with the claims file are from August 2008.  In light of the need to remand for another matter, the RO should obtain all VA treatment records from August 2008 to the present. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate action to obtain the outstanding evidence described by the Veteran during his May 2011 hearing-namely, the private treatment records dated in 2010 from Dr. T. S. regarding the Veteran's nerve complaints.  If these records are unavailable, it should be clearly noted in the claims file.  

2.  The RO/AMC should take appropriate action to obtain VA treatment records from August 2008 to the present. 
3.  Thereafter, the issue of entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for nerve damage to the back and legs should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



